DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 10/24/2022 in response to the Non-Final Rejection mailed on 08/29/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 13-14, 16, 18, 21, 24-28, and 41-42 are pending.
4.	Claim 25 stands withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 10/24/2022 in response to the Non-Final Rejection mailed on 08/29/2022 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
6.	The rejection of claims 13-14, 16, 18, 21, 24, 26-28, and 41-42 under 35 U.S.C. 103(a) as being unpatentable over Oberg (US Patent No. 7,799,344, 2010; cited on PTO-892 mailed 02/25/2022) in view of Hokenson et al. (US Patent Application Publication 2008/0260838 A1; cited on PTO-892 mailed on 02/25/2022), Leone-Bay et al. (US Patent Application Publication 2006/0040953 A1; cited on PTO-892 mailed on 04/13/2021), and Malakhov et al. (US Patent Application Publication 2009/0098207 A1; cited on PTO-892 mailed 09/04/2020) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
7.	As amended, claims 13-14, 16, 18, 26, and 41 are drawn to a drug delivery system for oral inhalation comprising a dry powder inhaler and an inhalable dry powder formulation comprising precipitated microparticles comprising crystalline plates having irregular surfaces of 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine and internal voids, and a prostaglandin entrapped within the microparticles, said prostaglandin is provided in a dose 0.01 mg to 3 mg, wherein 35% to 75% of the microparticles of the dry powder formulation that are delivered to the pulmonary alveoli having an aerodynamic diameter less than 5.8 m.
	As amended, claims 21, 24, 27-28 and 42 are drawn to a drug delivery system for inhalation and treating a disease or disorder in a patient comprising a dry powder inhaler and an inhalable dry powder formulation comprising precipitated microparticles comprising crystalline plates having irregular surfaces of 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine and internal voids, and a prostaglandin entrapped within the microparticles, said prostaglandin provided in a dose of 0.01 mg to 3 mg, wherein the microparticles that are delivered to the pulmonary alveoli have an aerodynamic diameter of less than 5.8 m.
8.	With respect to claim 13, Oberg teach a drug delivery system comprising crystalline microparticles with a diameter of 0.5 – 1000 m comprising diketopiperazine such as 3,6-di(4-aminobutyl)-2,5-diketopiperazine and 3,6-bis(N-fumaryl-N-(n-butyl)amino-diketopiperazine and an active agent (pharmaceutical substance) comprising GLP-1, monoclonal antibody or insulin [see column 5, lines 32-34, 48-49, claims 13, 18, 24, 29, column 4, line 51; column 15, lines 11-12].  Per applicants’ disclosure, these are all active agents that are considered to be rapidly metabolized or degraded.  Oberg further teach that the crystalline particles are acid precipitated by acetic acid at pH 3.6 and form as plates with two large, flat faces and narrow edges [see column 11, lines 11-12; column 13, bottom].  Although Oberg does not explicitly teach that the crystalline plates comprise internal voids, this feature is considered to be inherent to the microparticles of Oberg given that paragraph 0054 of the disclosure states that the microparticles can be assemblages of crystalline plates with irregular surfaces and internal voids as is typical of those made by pH controlled precipitation of DKP acids.  
	With respect to claims 18 and 26, Oberg teach wherein the X is fumaryl [see column 5, lines 32-34, 48-49, claims 13, 18, 24, 29, column 4, line 51; column 15, lines 11-12].
	With respect to claim 21, Oberg teach a drug delivery system comprising crystalline microparticles with a diameter of 0.5 – 1000 m comprising diketopiperazine such as 3,6-di(4-aminobutyl)-2,5-diketopiperazine and 3,6-bis(N-fumaryl-N-(n-butyl)amino-diketopiperazine and an active agent (pharmaceutical substance) comprising GLP-1, monoclonal antibody or insulin [see column 5, lines 32-34, 48-49, claims 13, 18, 24, 29, column 4, line 51; column 15, lines 11-12].  Per applicants disclosure, these are all active agents that are considered to be rapidly metabolized or degraded.  Oberg further teach that the crystalline particles are acid precipitated by acetic acid at pH 3.6 and form as plates with two large, flat faces and narrow edges [see column 11, lines 11-12; column 13, bottom].  Although Oberg does not explicitly teach that the crystalline plates comprise internal voids, this feature is considered to be inherent to the microparticles of Oberg given that paragraph 0054 of the disclosure states that the microparticles can be assemblages of crystalline plates with irregular surfaces and internal voids as is typical of those made by pH controlled precipitation of DKP acids.  
	With respect to claims 24 and 27, Oberg teach wherein the X is fumaryl [see column 5, lines 32-34, 48-49, claims 13, 18, 24, 29, column 4, line 51; column 15, lines 11-12].
	With respect to claims 41 and 42, Oberg teach the system wherein the crystalline particles are acid precipitated by acetic acid at pH 3.6 and form as plates with two large, flat faces and narrow edges (interpreted as pH controlled precipitation [see column 11, lines 11-12; column 13, bottom].
	However, Oberg does not teach a dry powder formulation, dry powder inhaler for oral inhalation, wherein the pharmaceutical substance comprises a prostaglandin and the dosages set forth in claims 13 and 21 and wherein the dry powder formulation further comprises a sugar.
	Hokenson et al. teach GLP-1 particles in combination with diketopiperazine for pulmonary delivery, wherein diketopiperazone has the formular 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine, wherein X is fumaryl, wherein the composition provides a stable formulation that is resistant to degradation [see paragraphs abstract, 0009-0010, 0094, 0096].  Hokenson et al. teach precipitation methods wherein the diketopiperazine incorporates GLP-1 molecules (embedded) [see paragraph 0095]. Hokenson et al. further teach a dry powder inhaler to deliver the particle via inhalation to specific area of the respiratory system at a dosage of 0.08 mg, which is within applicants’ claimed range [see paragraphs 0009, 0106, 0172 claims 13, 21].  
	Leone-Bay et al. teach biologically active agent delivery compositions comprising diketopiperazine [see Abstract] having greater solubility at neutral and acidic pH [see paragraph 0004] and further teach that microparticles of size 0.1 to 10 m in diameter exhibit desirable size distributions as well as good cargo tolerance wherein 44.5% of the composition is the bioactive agent [see Abstract; paragraphs 0054, 0073, 0078, 0100; Table 3].    
	Malakhov et al. teach microsphere compositions comprising a prostaglandin, PG I2, for inhalation delivery, and further teach that microparticle compositions further comprising sugars that play a role in increasing the stability of the dry powder microparticle formulation [see paragraphs 0040, 0046, 0040, 0136, 0138, 0145, 0152, 0496, 0505, 0699; claims 16 and 28].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Oberg et al., Hokenson et al., Leone-Bay et al. and Malakhov et al. in a drug delivery system for oral inhalation comprising 2,5-diketo-3,6-di(4-X-aminobutyl)piperazine and a pharmaceutical substance comprising a prostaglandin because Oberg et al., Hokenson et al., and Leone-Bay et al. all teach drug delivery compositions comprising diketopiperazine for oral inhalation delivery to be used a therapeutic that offers stability and greater solubility at neutral and acid pH.  Malakhov et al. teach similar compositions that can be used for inhalation delivery of prostaglandins for therapeutic purposes.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Oberg et al., Hokenson et al., Leone-Bay et al. and Malakhov et al. because Oberg et al., Hokenson et al., Leone-Bay et al. all acknowledge the advantages of diketopiperazine for use in microparticles for drug delivery systems for therapeutic purposes and Malakhov et al. acknowledges that prostaglandins can be formulated into microparticles for oral inhalation delivery for therapeutic purposes.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Applicants’ remarks filed on 10/24/2022 have been fully considered by the examiner and found to be not persuasive.  In summary, applicants contend that the office is using impermissible hindsight to piecemeal the references together to arrive at the claimed invention.  Applicants contend that the claims are amended to recite that the “prostaglandin is entrapped within the microoparticles” and Oberg and Hokenson teach adsorption to the diketopiperazine.  Applicants further contend that the methods of production of microparticles between Oberg and Leone-Bay are different in that Leone-Bay uses diketopiperazine salts and the person of ordinary skill in the art would not combine the references in the manner claimed.  
These arguments are found to be not persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To this end, diketopiperazine has been well documented as a microparticle drug delivery system through oral inhalation as evidenced by the teachings of Oberg et al., Hokenson et al., and Leone-Bay et al.  Given that Malakhov et al. teach oral inhalation delivery of microsphere containing prostaglandins, one of ordinary skill in the art would have a reasonable level of predictability that prostaglandins could also be combined with diketopiperazine delivery systems.  This analysis is consistent with MPEP 2143, which states, “[t]he Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham…. Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results”.  In the instant case, combining the prior art elements of Oberg et al., Hokenson et al., and Leone-Bay et al. with Malakhov et al. and/or simple substitution of one known element with another would yield predictable results.  Additionally, as stated in the modified rejection above, Hokenson et al. in paragraph 0095 teach that various methodologies may be employed wherein diketopiperazines can be formed into particles that incorporate GLP-1 molecules or particles onto which GLP-1 molecules can be adsorbed, which may involve mixing of the diketopiperazine solutions with solutions or suspensions of GLP-1 molecules followed by precipitation.  Hokenson et al. clearly makes a distinction between GLP-1 molecules embedded in diketopiperazine and adsorbed to the surface and contemplates both types of embodiments.  
After Final Consideration Program 2.0
9.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
10.	Status of the claims:
	Claims 13-14, 16, 18, 21, 24-28, and 41-42 are pending.
	Claim 25 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 13-14, 16, 18, 21, 24, 26-28, and 41-42 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656